                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA


        DION HANDSPIKE,                             )
                                                    )
                  Plaintiff,                        )
                                                    )
        v.                                          )         No.     1:17-CV-17-TWP-CHS
                                                    )
        CORPORAL PATTERSON and JASON                )
        WOODRING,                                   )
                                                    )
                  Defendants.                       )

                                                ORDER

              In accordance with the accompanying Memorandum Opinion, this pro se prisoner’s civil

       rights action, filed under 42 U.S.C. § 1983, is DISMISSED WITH PREJUDICE pursuant to

       Federal Rule of Civil Procedure 41(b).

              The Clerk is DIRECTED to close this case.

              IT IS SO ORDERED.

              E N T E R:

                                                          _s/ Thomas W. Phillips_________
                                                          Senior United States District Judge


ENTERED AS A JUDGMENT
    s/ -RKQ/0HGHDULV
   CLERK OF COURT
